“Sy

Case 1:21-cr-00189-CJN Document 1 Filed.03/05/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.

Vv. : GRAND JURY ORIGINAL

RICHARD L. HARRIS, : VIOLATIONS:

Defendant. : 18U,8.C. §§ 111(a)()
:  (Assaulting, Resisting, or Impeding
Certain Officers)
18 U.S.C. §§ 1512(c)(2)
(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building)
18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol Building)

INDICTMENT

The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, within the District of Columbia, RICHARD L. HARRIS,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), that is, an officer from the United States Capitol Police, while such
person was engaged in and on account of the performance of official duties, and where the acts in

violation of this section involve the intent to commit another felony.
Case 1:21-cr-00189-CJN Document 1 Filed 03/05/21 Page 2 of 3

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United States
Code, Section 111(a)(1))

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, RICHARD
L. HARRIS, attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority and committing an act of civil disorder, and threatening Congressional
officials, and engaging in disorderly and disruptive conduct and destroying federal property.

(Obstruction of an Official Proceeding, in violation of Title 18, United States Code,
Sections 1512(c)(2))

COUNT THREE
On or about January 6, 2021, in the District of Columbia, RICHARD L. HARRIS, did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, RICHARD L. HARRIS, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

2
Case 1:21-cr-00189-CJN Document 1 Filed 03/05/21 Page 3 of 3

orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation

of Title 18, United States Code, Section 1752(a)(2))

. COUNT FIVE

On or about January 6, 2021, in the District of Columbia, RICHARD L. HARRIS
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

A TRUE BILL:

FOREPERSON.

Attorney of the United States in

and for the District of Columbia.
